Sutton,- J.,
dissenting. Luther Tatum of the Campbell Coal Company testified that he investigated the accident in which a truck of the Foremost Dairies Inc. collided with a truck of the Campbell Coal Company, and took the matter up with Harry Marshall of Foremost Dairies Inc., and that Marshall referred him to the Liberty Mutual Insurance Company for the handling of the claim. H. K. Dickson, claim agent .of the Liberty Mutual Insurance Company testified that, at the instance of Harry Marshall of the Foremost Dairies Inc., he investigated the accident in question. Harry Marshall, vice-president and treasurer of Foremost Dairies Inc., testified that he talked with Luther Tatum of the Campbell Coal Company about the accident in which the Campbell Coal Company truck was damaged, and that he referred the Campbell Coal Company to the Liberty Mutual Insurance Company for the handling of the claim for damages to said truck.
Soon after the accident in question occurred, when the Campbell Coal Company approached Foremost Dairies Inc. for an adjustment or settlement of this claim for damages to the truck, Marshall, vice-president and treasurer of F'oremost Dairies Inc., referred Campbell Coal Company to Liberty Mutual Insurance Company for the handling of this claim. By doing so Foremost Dairies Inc., in effect, said: “Liberty Mutual Insurance Company is my insurance carrier, and I refer you to it, without reservation and with full authority to investigate and adjust or settle your claim.” Foremost Dairies Inc. was not then making any claim for damages against Campbell Coal Company on account of the accident in question, and made no objections to a settlement by its insurance carrier of the claim of Campbell Coal Company. Foremost Dairies Inc. held the insurance company out as its agent to Campbell Coal Company, apparently with full authority, to settle with the latter for its claim for damages occasioned by the collision of the trucks of the two companies. “‘A principal is bound by the acts of his agent, within the authority he has actually given him, which includes not only the precise act expressly authorized to be done, but also whatever usually belongs to the doing of it, or is necessary to its performance. Beyond that *511he is liable for the acts of the agent, within the appearance of the authority he knowingly permits the agent to assume, or holds the agent out to the public as having/” Fitzgerald Cotton-Oil Co. v. Farmers Supply Co., 3 Ga. App. 212, 215 (59 S. E. 713). “When an alleged principal, by acts or conduct, has knowingly caused or permitted another to appear as his agent, he will be estopped to deny the agency, to the injury of third persons who have in good faith and in reasonable prudence dealt with the apparent agent on the faith of the relation.” Davis v. Citizens-Floyd Bank &c. Co., 37 Ga. App. 275 (139 S. E. 826).
Under the facts of this case,' I think the trial court was authorized to find that the insurance company acted for and as the agent of Foremost Dairies Inc. in settling with Campbell Coal Company, and that Foremost Dairies Inc. is now estopped from denying that relationship; and, consequently, would be precluded from recovering against the defendant in this suit. The case at bar is distinguishable on its facts from the cases cited in the majority opinion of this court.